UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                        __________________

                           No. 96-40349
                         Summary Calendar
                        __________________



     GLEN HILL,

                                       Plaintiff-Appellant,

                              versus

     SILSBEE   INDEPENDENT  SCHOOL   DISTRICT;  H.C.   MUCKLEROY,
     Superintendent, in his individual and official capacity,

                                       Defendants-Appellees.

         ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                          (1:95-CV-102)
         ______________________________________________
                        November 19, 1996


Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant, a public school teacher, brought suit under 42

U.S.C. § 1983 against his employer, the Silsbee Independent School

District, and its superintendent, H.C. Muckleroy.   He claimed that

he was removed from his supplemental assignment as an assistant

*
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
football coach in violation of his constitutional rights of due

process and free speech.             U.S. Const. amends. I, XIV.         The district

court granted summary judgment in favor of appellees on the merits,

and in favor of Muckleroy on the basis of qualified immunity.                        For

essentially the reasons given by the district court, we affirm.

       Appellant claimed that his transfer violated his rights under

both the substantive and procedural components of the Due Process

Clause.        An   essential    prerequisite        for   such    a   claim    is   the

deprivation of a property or liberty interest.                    The district court

correctly found that appellant suffered no such deprivation.

       Appellant was paid his coaching stipend in full for the 1993-

94 school year, despite his mid-season removal from his coaching

position.      Nonetheless, he claims that he was unconstitutionally

deprived of his anticipated future income as a coach, as well as

the responsibility and status that his coaching position afforded

him.    The district court correctly held these claims insufficient

to justify a trial on appellant’s due process claims.

       Under    state    law    at    the    time,   appellant     had   no    property

interest in his future retention as a coach.                    See Tex. Educ. Code

§§    21.201-.211       (West    1987)       (Term   Contract     Nonrenewal      Act),

construed in Grounds v. Tolar Indep. Sch. Dist., 856 S.W.2d 417,

420    (Tex.    1993)    (Gonzalez,         J.,   concurring)     (statute     provided

teachers, but not coaches, with property interest in contract

renewal).       Moreover, his employment contract stated that his


                                              2
coaching assignment “create[d] no property interest,” and expressly

provided for his transfer or reassignment at any time.

     Appellant cannot claim a property right in his coaching

position, apart from the income he derived from it, unless the

government affirmatively granted such a right.               See Jett v. Dallas

Indep. Sch. Dist., 798 F.2d 748, 754 n.3 (5th Cir. 1986), rev’d in

part on other grounds, 491 U.S. 701, 109 S. Ct. 2702, 105 L. Ed. 2d
598 (1989).    Nor does his claim of reputational harm amount to the

kind of “stigma” that can result in the deprivation of a protected

liberty interest.

     In sum, to prevail on a substantive due process claims, a

public employee must show that he was arbitrarily deprived of a

constitutionally protected interest.                See Moulton v. City of

Beaumont, 991 F.2d 227, 230 (5th Cir. 1990) (citations omitted).

To invoke the benefits of procedural due process, a public employee

must first show that he enjoys an entitlement to his job.                  Fowler

v. Smith, 68 F.3d 124, 127 (5th Cir. 1995) (citations omitted).

Appellant   has    shown     no   property    or   liberty      interest   in   his

supplemental      coaching    position,      and   thus   can    demonstrate    no

substantive or procedural due process violation.

     Appellant additionally contends that appellees removed him

from his coaching position in retaliation for protected expression.

He claims that he was transferred because he criticized the former

athletic director’s procurement practices and his fellow coaches’


                                       3
violations of the department’s tobacco policy.         The uncontroverted

evidence, however, is that appellee Muckleroy learned of these

statements    after   he   had   removed   appellant   from   his   coaching

position.     The district court correctly held that these remarks

could not have motivated appellant’s transfer.1

     Appellant’s civil rights action under 42 U.S.C. § 1983 fails

at the outset because appellant has failed to present a genuine

issue of material fact as to whether his rights were violated.            He

cannot prevail against the district, or against Muckleroy in his

official capacity, because he cannot show that his rights were

violated as the result of a governmental policy or custom.            Monell

v. Dep’t of Social Serv., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d
611 (1978).    Nor was Muckleroy the final policy-maker with respect

to employee transfers.       See Jett v. Dallas Indep. Sch. Dist., 7
F.3d 1241, 1245 (5th Cir. 1993) (explaining that under Texas law,

policy-making authority in an independent school district resided

with the board of trustees rather than the superintendent).

     In addition, appellant has produced no evidence that he was

deprived of a “clearly established” right, and thus he cannot

overcome Muckleroy’s defense of qualified immunity. See Hassan v.

Lubbock Indep. Sch. Dist., 55 F.3d 1075, 1079 (5th Cir.) (citations



1
     Muckleroy stated that he transferred Hill because Hill had
made offensive remarks about the family of the district’s former
athletic director, which caused dissension and demoralization among
the coaching staff.

                                      4
omitted), cert. denied, --- U.S. ---, 116 S. Ct. 532, 133 L. Ed. 2d
438 (1995).

     The judgment of the district court is AFFIRMED.




                                5